Exhibit 10.4
(PNC BANK LOGO) [l37841l3784102.gif]
Notification and Control Agreement
(Trust, Custody or Brokerage Accounts)
     THIS NOTIFICATION AND CONTROL AGREEMENT (the “Agreement”) is made this 30th
day of September, 2009, by and among ERIE INDEMNITY COMPANY AS ATTORNEY IN FACT
FOR ERIE INSURANCE EXCHANGE (the “Pledgor”), THE BANK OF NEW YORK MELLON, in its
capacity as custodian (the “Custodian”) and PNC BANK, NATIONAL ASSOCIATION, with
an office at One PNC Plaza, 249 Fifth Avenue, Pennsylvania 15222, in its
capacity as administrative agent for itself and certain other lenders (the
“Secured Party”).
     The Pledgor has granted to the Secured Party (as administrative agent for
itself and certain other lenders), a security interest in certain of the
investment property held in its securities account No. EIRF 1221052 maintained
with the Custodian (the “Account”), all financial assets now or hereafter
credited to the Account, and all additions, substitutions, replacements,
proceeds, income, dividends and distributions thereon (collectively, the
“Collateral”), pursuant to, and more particularly described in, a Pledge
Agreement dated of even date herewith (as amended, restated or otherwise
modified from time to time, the “Pledge Agreement”) from the Pledgor to the
Secured Party. The Custodian is in possession of the Collateral pursuant to a
certain Custody Agreement dated February 25, 2004 (as amended, restated or
otherwise modified from time to time, the “Custodian Agreement”). Pursuant to
the Pledge Agreement, the Secured Party has required the execution and delivery
of this Agreement.
     NOW, THEREFORE, for valuable consideration and intending to be legally
bound, the parties hereto agree and acknowledge as follows:
     1. Possession of Collateral; the Account. The Custodian acknowledges that:
(a) the Collateral is in its possession or in possession of a subcustodian or
clearing corporation, (b) the Pledgor’s interest in the Collateral appears on
the Custodian’s books and records, (c) Exhibit A attached hereto and
incorporated herein by reference, is a complete and accurate statement of the
Account and the financial assets carried therein and any free credit balance
thereunder as of the date thereof, (d) Exhibit A does not reflect any financial
assets that are registered in the name of the Pledgor, payable to its order, or
specifically endorsed to it, which have not been endorsed to the Custodian or in
blank, (e) the security entitlements arising out of the financial assets carried
in the Account and such free credit balance are valid and legally binding
obligations of the Custodian, and (f) except for the claims and interest of the
Secured Party and the Pledgor in the Collateral (subject to any claim in favor
of the Custodian permitted under Section 9), the Custodian does not know of any
claim to or interest in the Collateral. The Custodian will treat all property
deposited or credited to the Account as financial assets under Article 8 of the
Uniform Commercial Code (as adopted and enacted and in effect from time to time
in the State where the Secured Party’s office indicated above is located)
(“UCC”).
     2. Notice of Security Interest. The Custodian acknowledges that this
Agreement constitutes written notification to the Custodian, pursuant to
Articles 8 and 9 of the UCC and

 



--------------------------------------------------------------------------------



 



applicable federal regulations for the Federal Reserve Book Entry System, of the
Secured Party’s security interest in the Collateral. The Pledgor, Secured Party
and Custodian are also entering into this Agreement to provide for the Secured
Party’s control of the Collateral and to perfect, and confirm the priority of,
the Secured Party’s security interest in the Collateral. The Custodian agrees to
promptly make all necessary entries or notations in its books and records to
reflect the Secured Party’s security interest in the Collateral. Notwithstanding
the foregoing, the Custodian makes no representation or warranty, and shall have
no responsibility or liability, with respect to the effectiveness of this
Agreement in perfecting such security interest.
     3. Control. The Custodian, without further consent from the Pledgor, hereby
agrees to comply with all entitlement orders, instructions, and directions of
any kind originated by Secured Party concerning the Collateral, to liquidate the
Collateral as and to the extent directed by the Secured Party and to pay over to
the Secured Party all proceeds therefrom to the extent necessary to satisfy the
Pledgor’s obligations, without any setoff or deduction.
     4. Trading And Withdrawals. Prior to receipt by the Custodian of a notice
from the Secured Party that the Secured Party is exercising exclusive control
over the Collateral (a “Notice of Exclusive Control”), the Pledgor shall have
the right at any time and from time to time to purchase and sell securities
included in the Collateral and receive for its own account all cash dividends
and interest on the Collateral, provided that the Custodian retains all the
Collateral including substitutions and proceeds from the sale of securities in
the Account. The Custodian will not comply with any entitlement order originated
by the Pledgor that would require the Custodian to make a free delivery to the
Pledgor or any other person. Upon the Custodian’s receipt of a Notice of
Exclusive Control, Custodian will cease (a) complying with entitlement orders or
other directions concerning the Collateral originated by the Pledgor, and
(b) distributing interest and dividends on the Collateral to the Pledgor.
     5. Custodian Agreement and Notices of Adverse Claims. The Custodian shall
simultaneously send to the Secured Party copies of all notices given and monthly
statements rendered pursuant to the Custodian Agreement and shall notify the
Secured Party of the termination of the Custodian Agreement. In addition, if any
person asserts any lien, encumbrance or adverse claim against the Collateral or
in any financial asset carried therein, the Custodian will promptly notify the
Secured Party and the Pledgor thereof to the extent the Custodian has received
notice of such assertion of such lien, encumbrance or adverse claim.
Notwithstanding anything contained in the Custodian Agreement, so long as the
Pledge Agreement remains in effect, neither the Pledgor nor the Custodian shall
terminate the Custodian Agreement without thirty (30) days’ prior written notice
to the other party and the Secured Party. In the event of any conflict between
the provisions of this Agreement and the Custodian Agreement, the provisions
hereof shall control. Regardless of any provision in the Custodian Agreement,
the State where the Secured Party’s office indicated above is located shall be
deemed to be the Custodian’s jurisdiction solely for the purposes of this
Agreement and the perfection and priority of the Secured Party’s security
interest in the Collateral. In the event the Custodian no longer serves as
custodian for the Collateral, the Collateral shall be transferred (i) to a
successor custodian satisfactory to the Secured Party, provided that prior to
such transfer, such successor custodian executes an agreement that is in all
material respects the same as this Agreement, or (ii) if no satisfactory
successor has been designated, then as directed by the Secured Party.

-2-



--------------------------------------------------------------------------------



 



     6. Indemnity.
          (a) The Pledgor shall indemnify, and hold the Custodian harmless from
any and all losses, claims, damages, liabilities, expenses and fees, including
reasonable attorneys’ fees, resulting from the execution of or performance under
this Agreement and the delivery by the Custodian of all or any part of the
Collateral to the Secured Party pursuant to this Agreement, unless such losses,
claims, damages, liabilities, expenses or fees are attributable to the
Custodian’s gross negligence or willful misconduct. This indemnification shall
survive the termination of this Agreement.
          (b) The Secured Party shall indemnify and hold the Custodian harmless
from and against any and all losses, claims, damages, liabilities, expenses and
fees (including reasonable attorneys’ fees) arising out of the Custodian’s
compliance with any instructions from the Secured Party with respect to the
Collateral unless such losses, claims, damages, liabilities, expenses or fees
are attributable to the Custodian’s gross negligence or willful misconduct. This
indemnification shall survive the termination of this Agreement.
     7. Protection of Custodian. Except as required by Paragraph 3 hereof, the
Custodian shall have no duty to require any cash or securities to be delivered
to it or to determine that the amount, value and form of assets constituting
Collateral comply with any applicable requirements. The Custodian may hold the
securities in bearer, nominee, federal reserve book entry, or other form and in
any securities depository or UCC clearing corporation, with or without
indicating that the securities are subject to a security interest; provided,
however, that all Collateral shall be identified on the Custodian’s books and
records as subject to the Secured Party’s security interests and shall be in a
form that permits transfer to the Secured Party without additional authorization
or consent of the Pledgor The Custodian may rely and shall be protected in
acting-upon any notice, instruction, or other communication which it reasonably
believes to be genuine and authorized. As between the Pledgor and the Custodian,
the terms of the Custodian Agreement shall apply with respect to any losses or
liabilities or fees, costs or expenses of such parties arising out of matters
covered by this Agreement. The Custodian shall have no responsibility or
liability to the Secured Party for making trades of financial assets held in the
Account at the direction of the Pledgor, or the Pledgor’s authorized
representatives, or (except as otherwise provided in Paragraph 4 hereof)
complying with entitlement orders concerning the Account from the Pledgor, or
the Pledgor’s authorized representatives, that are received by the Custodian
before the Custodian receives a Notification of Exclusive Control. The Custodian
shall have no duty to investigate or make any determination as to whether a
default exists under any agreement between the Pledgor and the Secured Party and
shall comply with a Notice of Exclusive Control even if it believes that no such
default exists. The Pledgor agrees that the Custodian will not be liable to the
Pledgor for complying with entitlement orders originated by the Secured Party,
unless the Custodian (i) takes the action after it is served with an injunction
or other legal process enjoining it from doing so issued by a court of competent
jurisdiction and has had a reasonable opportunity to act on the injunction or
other legal process, or (ii) acts in collusion with the Secured Party in
violating the Pledgor’s rights. The Custodian shall have no liability to any
party for any incidental, punitive or consequential damages resulting from any
breach by the Custodian of its obligations hereunder.

-3-



--------------------------------------------------------------------------------



 



     The Custodian will be excused from failing to act or delay in acting, and
no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of the Custodian, if (i) such failure or
delay is caused by circumstances beyond the Custodian’s reasonable control,
including but not limited to legal constraint, emergency conditions, action or
inaction of governmental, civil or military authority, fire, strike, lockout or
other labor dispute, war, riot, theft, flood, earthquake or other natural
disaster, breakdown of public or private or common carrier communications or
transmission facilities or equipment failure, or (ii) such failure or delay
resulted from the Custodian’s reasonable belief that the action would have
violated any guideline, rule or regulation of any governmental authority.
     8. Termination/Release of Collateral. This Agreement shall terminate
automatically upon receipt by the Custodian of written notice executed by two
officers of the Secured Party holding titles of Vice President or higher that
(a) all of the obligations secured by Collateral have been satisfied, or (b) all
of the Collateral may be released, whichever is sooner, and the Custodian shall
thereafter be relieved of all duties and obligations hereunder. In addition, any
notice from the Secured Party relating to release of all or any portion of the
Collateral not permitted by this Agreement without the consent of the Secured
Party shall be effective only if executed by two officers of the Secured Party
holding titles of Vice President or higher.
     9. Waiver and Subordination of Rights. The Custodian hereby waives its
right to setoff any obligations of the Pledgor to the Custodian against any or
all cash, securities, financial assets and other investment property held by the
Custodian as Collateral, and hereby subordinates in favor of the Secured Party
any and all liens, encumbrances, claims or security interests which the
Custodian may have against the Collateral, either now or in the future, except
that the Custodian will retain its prior lien on the property held as Collateral
only to secure payment for property purchased for Collateral and normal
commissions and fees, including overdraft fees, relating to the property held as
Collateral. The Custodian will not agree with any third party that the Custodian
will comply (and the Custodian will not comply) with any entitlement orders,
instructions or directions of any kind concerning the Collateral originated by
such third party without the Secured Party’s prior written consent. Except for
the claims and interests of the Secured Party and the Pledgor in the Collateral,
the Custodian does not know of any claim to or interest in the Collateral. The
Custodian will use reasonable efforts to promptly notify the Secured Party and
the Pledgor if any other person claims that it has a property interest in any of
the Collateral.
     10. Tax Reporting. All items of income, gain, expense and loss recognized
in the Account shall be reported to the Internal Revenue Service and all state
and local taxing authorities by and under the name and taxpayer identifications
numbers of the Pledgor.
     11. Expenses. The Pledgor shall pay all fees, costs and expenses (including
reasonable fees and expenses of internal or external counsel) of enforcing any
of the Secured Party’s rights and remedies upon any breach (by the Custodian or
the Pledgor) of any of the provisions of this Agreement.
     12. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be

-4-



--------------------------------------------------------------------------------



 



effective upon receipt. Notices may be given in any manner to which the parties
may separately agree, including electronic mail. Without limiting the foregoing,
first-class mail, facsimile transmission and commercial courier service are
hereby agreed to as acceptable methods for giving Notices. Regardless of the
manner in which provided, Notices may be sent to a party’s address as set forth
below, or to such other address as any party may give to the others for such
purpose in accordance with this section.
     13. Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by any party from, any provision of this Agreement will be
effective unless made in a writing signed by the parties hereto, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Pledgor in any case will
entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstance.
     14. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral; among the
parties with respect to the subject matter hereof.
     15. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     16. Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Pledgor may
not assign this Agreement in whole or in part without the Secured Party’s prior
written consent and the Secured Party at any time may assign this Agreement in
whole or in part.
     17. Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Secured Party and will be deemed to be made in the State
where the Secured Party’s office indicated above is located. THIS AGREEMENT WILL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE SECURED PARTY’S OFFICE
INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. Each of the
parties hereby irrevocably consents to the exclusive jurisdiction and venue of
any state or federal court located within the county where the Secured Party’s
office indicated above is located.
     18. Representations. Each party hereby represents and warrants that the
individual executing this Agreement on its behalf has the requisite power and
authority to do so and to bind it to the terms of this Agreement.

-5-



--------------------------------------------------------------------------------



 



     19. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.
EACH PARTY HERETO ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.
[INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as a document under seal, on the date
first written above.

              Pledgor’s Address for Notices:   PLEDGOR:    
 
            100 Erie Insurance Place   ERIE INSURANCE EXCHANGE
Erie, PA 16530
Attention: Brian W. Bolash
Facsimile Number: (814) 870-2010
 
By:


By:  
Erie Indemnity Company, Attorney-in-Fact


/s/ Douglas F. Ziegler    
 
           
 
      Print Name: Douglas F. Ziegler    
 
      Title: Senior Vice President, Treasurer and    
 
      Chief Investment Officer    
 
            Secured Party’s Address for Notices:   SECURED PARTY:    
 
           
901 State Street
P.O. Box 8480
Erie, PA 16553
Attention: James F. Stevenson, Vice President
Facsimile Number: (814) 871-9432
  PNC BANK, NATIONAL ASSOCIATION
                    By:                           Print Name:           Title:  
 

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as a document under seal, on the date
first written above.

              Pledgor’s Address for Notices:   PLEDGOR:    
 
            100 Erie Insurance Place     ERIE INSURANCE EXCHANGE    
Erie, PA 16530
Attention:                                                       
 
By:  
Erie Indemnity Company, Attorney-in-Fact    
Facsimile Number:                                        
           
 
  By:        
 
           
 
      Print Name:    
 
      Title:    
 
            Secured Party’s Address for Notices:   SECURED PARTY:    
 
            901 State Street     PNC BANK, NATIONAL ASSOCIATION    
4th Floor, Corporate Banking
Erie, PA 16501
Attention: James F. Stevenson,
 

By:  

/s/ James F. Stevenson    
 
           
Senior Vice President
      Print Name: James F. Stevenson    
Facsimile Number: (814) 871-9432
      Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



              Custodian’s Address for Notices:   CUSTODIAN:    
 
            One Mellon Center     THE BANK OF NEW YORK MELLON    
Pittsburgh, PA 15258
Attention: Julie Bour
Facsimile Number: 412-234-8725
 

By:  

/s/ Dawn V. Robertson    
 
           
 
      Print Name: Dawn V. Robertson    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACCOUNT STATEMENT

 